Citation Nr: 0933960	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a lung disorder, to 
include pulmonary fibrosis and chronic obstructive pulmonary 
disease (COPD) as due to ionizing radiation exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1945 to 
July 1946 and November 1948 to March 1951.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 RO rating 
decision.  

In December 2006 the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  

In January 2007 the Board reopened the Veteran's claim of 
service connection for a lung disorder, to include pulmonary 
fibrosis and lung cancer due to ionizing radiation exposure 
and remanded the matter for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran did not serve within 10 miles of the city 
limits of Hiroshima or Nagasaki, Japan between August 6, 1945 
and July 1, 1946.  

3.  The Veteran did not manifest complaints or findings of a 
lung disorder in service or for many years thereafter.  

4.  The currently demonstrated COPD is not shown to be due to 
ionizing radiation exposure or another event or incident of 
the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's lung disability manifested by COPD is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to be due to ionizing 
radiation exposure in service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309(d), 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2004, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the March 2004 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The January 2004 letter and a January 2007 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2004 and January 2007 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the January 2004 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in a May 2009 
letter.  Therefore, there is accordingly no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board notes that, in August 2009, the Veteran's 
representative asserted that a remand was necessary in order 
to obtain the 78th Naval Construction Battalion's records.  

However, the Board finds that a remand is not needed because 
already of record is the Itinerary for the 78th Naval 
Construction Battalion from February 1943 to March 1945 and 
there is no evidence that the 78th Naval Construction 
Battalion ever served in Hiroshima or Nagasaki.  In addition, 
remand action that would only result in imposing additional 
burdens on VA, with no benefit flowing to the claimant, are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded a VA examination in June 2009.  

The Veteran also testified at a hearing held before the 
undersigned Veterans Law Judge.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for lung disability.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways: 
(1) by demonstrating that the condition at issue is one of 
the types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303, a task that "includes the difficult burden of tracing 
causation to a condition or event during service," Combee v. 
Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303, with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed by the Secretary in § 
3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  This third route is essentially just another way of 
showing direct service connection but with certain added 
assistance by the Secretary in developing the facts pertinent 
to the claim.  

The term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity." 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term 
"radiation-risk activity" has been specifically defined as: 
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; (3) internment as 
a prisoner of war of Japan during World War II resulting in 
an opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; and (4) certain service on 
the grounds of a gaseous diffusion plant in Paducah, 
Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, 
Tennessee; or certain service on Amchitka Island, Alaska.  
See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

In May 2008, the Defense Threat Reduction Agency stated that 
the Veteran was assigned to the 58th Naval Construction 
Battalion from September 23, 1945 to May 11, 1946.  They 
stated that the 58th Naval Construction Battalion was 
assigned to assist the 6th Marine Division during the 
invasion of Okinawa and landed there on April 1, 1945.  The 
unit continued to serve in the maintenance of Yonatan 
airfield through the end of the war.  

After the war, the majority of the battalion returned to the 
U.S. and historical records indicated that all replacement 
members of the battalion were processed through Okinawa Jima, 
Ryuku Reto, Japan.  The records indicated that the 58th Naval 
Construction Battalion did not depart Okinawa during the 
postwar period.  

It was further stated that there were no records that 
indicated the unit was ever assigned duties on mainland Japan 
and that occupation service at Okinawa did not meet VA 
criteria for service with the American Occupation forces at 
Hiroshima or Nagasaki, Japan.  It was concluded that 
historical records did not document that the Veteran's 
presence with VA defined American occupation forces or in the 
vicinity of Hiroshima or Nagasaki.  

A careful review of the 78th Naval Construction Battalion 
Itinerary did not reveal that they were ever stationed in 
Japan from February 1943 to March 1945. 

Therefore, the Board cannot find that the Veteran was on 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki between August 6, 1945 and 
July 1, 1946 and therefore, is not a radiation exposed 
Veteran under 38 C.F.R. § 3.309(d)(3)(ii).  

In June 2009 the Veteran had a VA examination and reported 
that he took part in the American occupation of Nagasaki 
after the dropping of the atomic bomb.  He reported 
experiencing lung problems in 1951 when he began having 
shortness of breath.  

The VA examiner diagnosed the Veteran with COPD.  He stated 
that the Veteran's COPD was less likely than not due to any 
event or incident of the Veteran's service.  He stated that a 
careful review of the Veteran's claims file did not reveal 
that the Veteran served in the vicinity of Hiroshima or 
Nagasaki.  Even if the Veteran had exposure to ionizing 
radiation there was no medical literature that suggested the 
Veteran's COPD developed from that exposure.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The June 2009 VA examiner opined that 
the Veteran's COPD was not a result of radiation exposure and 
in addition, there is no evidence that he served within 
Hiroshima or Nagasaki and therefore, the presumption under 
38 C.F.R. § 3.309(d)(3)(ii) does not apply to his lung 
disability.   Without medial evidence that the Veteran's COPD 
is related to military service then service connection must 
be denied.  

The Veteran testified that, after service, he was diagnosed 
with multiple osteocondromas and bronchiectasis.  He went 
from Rhode Island to Okinawa and then home.  He stated that a 
previous doctor told him his lung condition was a result of 
in-service exposure.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).  

Therefore, since there is no medical evidence that the 
Veteran's current diagnosed COPD is related to military 
service or that he was stationed near Hiroshima or Nagasaki 
and that the presumption applies then service connection must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a lung condition, to include COPD, is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


